Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1, 4-8, 11-14, and 17-20 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on April 21, 2021, in response to the office action mailed on January 21, 2021, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a storage network comprising: a storage system with a plurality of physical storage devices, one or more directors that process I/O operations for data stored on the plurality of physical storage devices, a memory including a cache for processing I/O operations, and an internal switching fabric (internal to the storage system) that interconnects the one or more directors and the cache; and an external network that is external to the storage system that interconnects a host system to one or more other components of the storage network, wherein the host system is connected to the internal switching fabric of the storage system independently of the external network and without any of the one or more directors of the storage system being connected between the host system and the internal switching fabric, wherein the host system accesses the internal switching fabric of the storage system independent of control by any of the one or more directors or other components of the storage system, and wherein the host system accesses the 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated February 11, 2021; and May 26, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach storage clusters with cache:
U.S. PATENT NUMBERS:
5,787,304 – [FIG. 4]
6,609,164 B1 – [FIG. 5]
7,185,143 B2 – [FIG. 1]
CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        June 11, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181